 


110 HR 1899 IH: Enhanced Options for Rural Health Care Act of 2007
U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1899 
IN THE HOUSE OF REPRESENTATIVES 
 
April 17, 2007 
Mr. Paul introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend part A of title XVIII of the Social Security Act to clarify that facilities designated as critical access hospitals may use beds certified for such hospitals for assisted living. 
 
 
1.Short titleThis Act may be cited as the Enhanced Options for Rural Health Care Act of 2007.
2.Clarification regarding use of critical access hospital beds for assisted livingSection 1820(c) of the Social Security Act (42 U.S.C. 1320i–4(c)) is amended by adding at the end the following new paragraph:

(3)Clarification regarding use of CAH certified beds for assisted livingNothing in this title shall be construed as preventing a facility designated as a critical access hospital from using any of its designated number of beds for purposes of providing assisted living and from accepting private payments for services furnished in connection with the use of such beds for such purpose. However, such use shall not increase the total number of beds that the facility may have and maintain its designation as such a hospital.. 
 
